FILED
CHARLOTTE, NC

 

IN THE UNITED STATES DISTRICT COURT FEB 26 2020
FOR THE WESTERN DISTRICT OF NORTH CAROLINA US DISTRICT COURT
CHARLOTTE DIVISION WESTERN DISTRICT OF NC
)
UNITED STATES OF AMERICA ) Docket No. 3:20-mj-.4 7
)
v. )
) UNDER SEAL
(1) SAVANNAH LEEANN GOINS )
(2) MARLEE DARE GRIFFITH )
)

 

ORDER SEALING CRIMINAL COMPLAINT, ARREST WARRANTS, AND OTHER
DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Criminal
Complaint, the Arrest Warrants, the Motion to Seal, and this Order be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Criminal Complaint, the Arrest Warrants, the
Motion to Seal, and this Order be sealed until further order of this Court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office
(via email to Steven.Kaufman@usdoj.gov).

SO ORDERED this 26" day of February 2020.

Danke

THE HONORABLEDAVID C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 
